Citation Nr: 0946270	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  03-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated 
10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated 10 percent disabling.

4.  Entitlement to an increased rating for right knee 
instability, currently evaluated  10 percent disabling.

5.  Entitlement to an increased rating for arthritis of the 
right elbow, currently evaluated 10 percent disabling.

6.  Entitlement to an increased rating for arthritis of the 
left elbow, currently evaluated 10 percent disabling.

7.  Entitlement to an increased rating for arthritis of the 
lumbar spine, L3-L4, currently evaluated 10 percent 
disabling.

8.  Entitlement to service connection for radiculopathy of 
the bilateral lower extremities.

9.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder condition.

10.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1968, from August 1973 to August 1975, and from 
March 1978 to May 1991.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office 
(the RO) in Milwaukee, Wisconsin.  The record shows that the 
Veteran moved to Kentucky in August 2008; the Louisville RO 
now has original jurisdiction over the case.  

The Veteran testified at a Travel Board hearing held at the 
Milwaukee RO in April 2005 before the undersigned Veterans 
Law Judge.  That hearing covered six issues, namely the 
claims of entitlement to increased disability ratings for 
hypertension, for arthritis of the right and left knees, for 
right knee instability, and for right and left elbow 
disabilities.

In a January 2008 rating decision, the RO denied an increased 
rating and continued a 10 percent disability rating for 
arthritis of the lumbar spine, L3-L4; denied service 
connection for radiculopathy of the bilateral lower 
extremities; and denied service connection for right and left 
shoulder conditions.   The Veteran perfected an appeal as to 
these additional four issues.   

Remanded issues

The issues of entitlement to increased ratings for service-
connected arthritis of the right and left knees, for right 
knee instability, for arthritis of the right and left elbows, 
for arthritis of the lumbar spine, for service connection for 
radiculopathy of the bilateral lower extremities, and whether 
new and material evidence has been received to reopen claims 
of service connection for right and left shoulder conditions 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

Matters not on appeal

In a September 2006 rating decision, the RO granted service 
connection for posttraumatic stress disorder; a 50 percent 
disability rating was assigned, effective February 13, 2004.  
In January 2008 rating decision, service connection was 
granted for bilateral plantar fasciitis with heel spurs; 10 
percent disability ratings were assigned for each foot, 
effective May 21, 2007.  The Veteran did not appeal those 
decisions.  

In a June 2008 rating decision, the RO granted increased 
ratings of 10 percent disabling each for right and left hip 
strain.  In July 2008, the Veteran filed a statement stating 
that he was satisfied with that decision.  

Therefore, those issues are not in appellate status.  They 
will be discussed no further herein.


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by 
diastolic blood pressure readings which are predominantly 
below 100 and systolic blood pressure readings which are 
predominantly below 160.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
Veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

The Veteran seeks entitlement to an increased rating for 
service-connected hypertension.  As will be discussed below, 
the remaining issues on appeal are being remanded for 
additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Veteran was informed of VA's duty to assist him in the 
development of his claim and advised of the provisions 
relating to the VCAA in a letter dated February 14, 2001.  
Specifically, the Veteran was advised in the February 2001 
VCAA letter that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by 
VA.  The letter specifically noted that records from the 
Milwaukee, Wisconsin, VAMC had been requested.  

With respect to private treatment records, the February 2001 
VCAA letter informed the Veteran that VA would request 
private treatment records.  Included with the letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letter asked that the Veteran 
complete this release so that VA could obtain these records 
on his behalf.

In a letter dated march 20, 206, the RO advised the Veteran:  
: "If you have any information or evidence that you have not 
told us about or given to us, and that information concerns 
the level of your disability . . . please tell us or give us 
that evidence now." This complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that the Veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the letter from the Milwaukee RO dated March 20, 
2006, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the Veteran's claims for 
initial increased ratings, some of the required notice was 
not provided to the Veteran until after the RO entered its 
November 2001 decision on his claims. 
 
The Board notes that, inasmuch as Dingess was not decided by 
the Court until March 2006, earlier notice to the Veteran was 
not possible.  Thus, although some of the required notice was 
not sent prior to the initial adjudication of the Veteran's 
claims, this was not prejudicial to the Veteran since he was 
subsequently provided adequate notice.  The claim was 
readjudicated and a supplemental statement of the case (SSOC) 
was provided in April 2009.   The Veteran has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The Board notes that the Veteran was not sent a letter to 
comply with the notice requirements of the Vazquez decision.  
However, it is clear that the Veteran is fully aware of what 
is required for an increased rating for his service-connected 
hypertension.  This matter was fully covered during the April 
19, 2005 personal hearing.  See the hearing transcript, pages 
2-6.  In particular, the Veteran testified that his 
hypertension was under control with medication and that that 
he had had no episodes requiring emergency medical treatment.  
The Veteran also testified that his license to operate a 
truck was restricted and he was concerned that the license 
would be lifted in the future because of hypertension.  [The 
record demonstrates that the Veteran subsequently was unable 
to drive a truck, but this was due to musculoskeletal 
problems rather than hypertension.]  The Veteran's symptoms 
and their impact upon his employment and daily life therefore 
have been addressed in the record.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  The Veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim of increased rating for hypertension 
being decided on appeal, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's service treatment reports and reports of VA 
treatment of the Veteran.   Additionally, the Veteran was 
afforded VA examinations in March 2001 and March 2002.  The 
reports of those examinations reflect that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examination and rendered appropriate diagnoses and opinions.  
There are also of record more recent medical treatment 
reports.

As will be discussed below, certain of the other issues on 
appeal are being remanded for contemporaneous medical 
examinations.  The Board finds that this is not necessary 
with respect to the hypertension issue.  The Veteran has not 
contended that his service-connected hypertension has become 
worse recently.  Indeed, he testified that it was controlled 
by medication.  In addition, there are of record recent blood 
pressure readings, to include in March 2009.  The Veteran has 
not suggested that any additional evidence may exist as to 
this issue.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA as they relate to the increased rating for 
hypertension issue being decided on appeal, and that no 
further actions need be undertaken on the Veteran's behalf in 
this regard.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the Veteran testified at an April 
2005 personal hearing which was chaired by the undersigned 
Veterans Law Judge.  He has been ably represented by his 
service organization representative, who filed argument on 
his behalf as recently as September 2009.

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The Veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [hypertensive vascular 
disease].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Specific rating criteria

Under Diagnostic Code 7101, a 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more; a 40 
percent disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

Analysis

Schedular rating

The Veteran's service-connected hypertension is currently 
assigned a 10 percent rating under Diagnostic Code 7101.

As explained above, a 10 percent disability rating is 
assigned when medical evidence demonstrates diastolic 
pressure of predominantly 100 or more or systolic pressure 
predominantly 160 or more.  A 10 percent rating is also 
warranted for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).  

In order to obtain the higher 20 percent disability rating, 
medical evidence must demonstrate diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009). 
These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

At a March 2001 examination in connection with the Veteran's 
current claim for increased rating, blood pressure readings 
were 174/100 on the left, and 178/110 on the right.   

At a March 2002 examination, the examiner noted blood 
pressure readings of 180/102 on the left and 164/98 on the 
right with a regular cuff, and 140/92 on the left and 140/90 
on the right with a large cuff.  

The medical evidence of record demonstrates several blood 
pressure readings in recent years, all of which fall well 
short of the measurements required for a 
20 percent rating.  Specifically, the Veteran's service-
connected hypertension was manifested by recent blood 
pressure readings of 142/97 in March 2005, 139/84 in 
September 2005, 133/76 in February 2007, 152/96 in August 
2008, and 143/77 in March 2009.  None of the diastolic 
readings are in excess of 110 and none of the systolic 
readings are in excess of 200.  

Thus, the only reading which is congruent with the assignment 
of a 20 percent rating is the diastolic reading of 110 on the 
right in March 2001.  However, that reading has not since 
been replicated.  Numerous subsequent blood pressure readings 
have not approximated 110 or higher for diastolic blood 
pressure.

In short, the medical evidence of record does not demonstrate 
that the schedular criteria for an award of a 20 percent 
disability rating have been met.   

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected hypertension was filed on December 1, 
2000.  Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration, or December 1, 
1999, to the present.

Prior to December 1, 1999, a VA treatment report dated August 
28, 1996 indicates that the Veteran reported a blood pressure 
reading from a private physical examination was 160/94.  
Readings on August 28, 1996 were 169/87 with a regular cuff 
and 140/86 with a big cuff.  Later readings were 152/94 in 
September 1996, 157/97 in January 1997, and 164/98 in March 
1997 [when it was determined to prescribe medication].  At an 
April 1997 VA examination relating to the Veteran's claim of 
increased rating for hypertension, blood pressure readings 
were 122/82, 160/90, and 140/82 [sitting]; 130/80 [supine]; 
and 130/80 [standing].  Thus, there is no suggestion that a 
20 percent rating was warranted as of December 1, 1999.  

As discussed above, review of the medical records does not 
support a finding that the Veteran's hypertension was at any 
time more severe during the appeal period under 
consideration.  There was one reading of 110 diastolic in 
March 2001, but the second reading was under 110.  The 
remainder of the readings over the years have been consistent 
with the currently assigned 10 percent rating.  Therefore, no 
rating other than the currently assigned 10 percent rating 
may be applied during the entire period.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, the RO has not considered the Veteran's claim 
of increased rating for hypertension under 38 C.F.R. § 
3.321(b)(1) in the November 2001 rating decision, the 
December 2002 SOC, or the April 2009 SSOC, nor has the issue 
of extraschedular rating been raised by the Veteran.

Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO, the Board will not address 
the Veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Board adds that the Veteran has 
been awarded TDIU.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an increased disability 
rating for his service-connected hypertension.  A 
preponderance of the evidence is against the claim.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased rating for hypertension is 
denied.






	(CONTINUED ON NEXT PAGE)



REMAND

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated 10 percent disabling.

4.  Entitlement to an increased rating for right knee 
instability, currently evaluated 10 percent disabling.

5.  Entitlement to an increased rating for arthritis of the 
right elbow, currently evaluated 10 percent disabling.

6.  Entitlement to an increased rating for arthritis of the 
left elbow, currently evaluated 10 percent disabling.

The Veteran's claims have been pending since December 2000.  
The latest VA examinations in connection with these 
disabilities were conducted in March 2001 and March 2002.  

Review of the record indicates that the Veteran's service-
connected knee disabilities have worsened since the April 
2005 hearing.  It appears that he ceased working in August 
2005.  

An August 2008 transfer examination (from Milwaukee to St. 
Louis for VA treatment) at the Evansville, Indiana, VA 
Outpatient Clinic indicated that the Veteran was using 
bilateral canes and crutches for ambulation.  

In statements since August 2005, the Veteran has consistently 
claimed that the ratings for his knees should be increased, 
impliedly contending that the condition had worsened.  In an 
October 2008 statement, he complained of chronic and 
degenerative pain in his lower extremities, and that it was 
difficult and painful to get around.  As with his knees, the 
Veteran has filed many statements in recent years, contending 
that his elbows should be reevaluated by VA for an increased 
rating. 

In an August 2008 statement, the Veteran requested current VA 
examinations in connection with his claims for increased 
ratings.

In view of evidence suggesting a worsening of the Veteran's 
service-connected bilateral knee and elbow disabilities, the 
Board finds that a contemporaneous VA medical examination is 
warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination]. 

7.  Entitlement to an increased rating for arthritis of the 
lumbar spine, L3-L4, currently evaluated 10 percent 
disabling.

8.  Entitlement to service connection for radiculopathy of 
the bilateral lower extremities.

9.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder condition.

10.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder condition.

In April 2009, the Veteran's representative filed a 
substantive appeal (VA Form 9) relating to the above 
referenced four issues.  In that substantive appeal, the 
representative stated that the Veteran did not desire a 
personal hearing.  However, in a May 2009 VA Form 9, the 
Veteran himself requested a Board hearing.  He has not yet 
been afforded the requested Travel Board hearing.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  As relates to issues 2 through 6 
listed above, VBA should schedule the 
Veteran for a VA an examination with an 
orthopedic specialist to determine the 
current severity of the Veteran's 
service-connected arthritis of the 
bilateral knees and elbows and right knee 
instability.  A copy of the examination 
report should be associated with the 
Veteran's VA claims folder.

2.  With regard to issues 7 through 10 
listed above, VBA should schedule the 
Veteran for a hearing before a Veterans 
Law Judge at the Louisville RO.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


